Citation Nr: 1412989	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-03 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for sleep apnea, including as secondary to service-connected chronic rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to June 2000 and from March 2003 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that denied the benefits sought on appeal. 

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in February 2013.  A transcript of that hearing has been associated with the Veteran's claims file.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for entitlement to service connection for sleep apnea.

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection on a secondary basis is warranted when it is shown that disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  The United States Court of Appeals for Veterans Claims (Court) has held that this includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Regarding the Veteran's service connection claim, the Board acknowledges that the Veteran contends that he has sleep apnea that he believes is directly related to his time on active duty.  In the alternative, the Veteran contended in a February 2013 statement that he believes his sleep apnea has been caused or worsened by his service-connected chronic rhinitis.

Regarding diagnosis of the Veteran's claimed sleep apnea, the Board first notes that his service treatment records are silent for any complaints or diagnoses of sleep apnea, although he responded "Yes" when asked in an August 2003 post-deployment report if he was "still feeling tired after sleeping."  No diagnosis was made at the time, however, and at a medical examination conducted in February 2005, the Veteran was found to have normal neurological and respiratory systems.  In addition, on medical history reports completed in January 2002 and February 2005, the Veteran responded "No" when asked if he had any problems sleeping.  Post-service medical records reflect that the Veteran was first diagnosed with sleep apnea in August 2006 following a sleep study that was conducted pursuant to an "apneic episode" or seizure the Veteran experienced in July 2006.  Since that time, he has continued to seek treatment for sleep apnea.  However, the Veteran denied experiencing problems with sleeping or daytime sleepiness at a December 2004 private treatment visit; his first complaints of such symptoms occurred at a May 2005 appointment, although no diagnosis was made at that time.  The Veteran has also submitted two letters from private physicians concerning his claimed sleep apnea.  In an August 2008 letter, a private physician stated that she reviewed the Veteran's records and noted that he reported "symptoms consistent with sleep apnea during time period while in military service."  She opined that "known data for sleep apnea makes likelihood of sleep apnea during military service very high."  Similarly, in a January 2014 letter, a second physician noted that the Veteran "suffers from chronic obstructive rhinosinusitis and this condition could worsen his underlying obstructive sleep apnea."

The Veteran and his friends and family members have also submitted multiple written statements in support of his claim, and the Veteran testified before the undersigned Veterans Law Judge at a hearing in January 2009.  At that hearing, as in his multiple written statements, the Veteran contended that he first developed problems with sleep while in service, and that those symptoms have continued from his time on active duty to the present.  He has contended in addition, in a February 2013 statement to VA, that he believes his in-service snoring to have been the beginning of his currently diagnosed sleep apnea, and that in the alternative his sleep apnea was caused or worsened by his service-connected chronic rhinitis.  In addition, the Veteran's wife submitted a statement in January 2013 stating that she first noticed the Veteran's loud snoring during a camping trip in August 2004; a friend similarly submitted a statement in January 2013 indicating that he had been on a camping trip with the Veteran in the winter of 2004 and had noticed him snoring at that time.

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2012).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.

In that connection, the Board notes that the Veteran has contended, to both VA and his treatment providers, that he first experienced symptoms of sleep apnea in service and that those problems have continued to the present.  The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he had firsthand knowledge, such as an injury during service or symptoms of a current disability.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current disability requiring medical expertise.  See id.  In addition, the Veteran has submitted letters from private treatment providers suggesting that his sleep apnea may be either directly related to service or worsened by his service-connected chronic rhinitis.  However, the private physicians, in their August 2008 and January 2014 letters, did not offer rationales for their opinions.  The Board thus finds that there is insufficient competent medical evidence on file to make a decision on this issue and must therefore remand to obtain a medical examination and nexus opinion regarding the Veteran's claimed sleep apnea.  See McLendon, 20 Vet. App. 79.

In light of the above considerations, the Board concludes that medical examination and opinion are needed.  Under these circumstances, evidentiary development is needed to fully evaluate the Veteran's claim of service connection for sleep apnea, including as secondary to service-connected chronic rhinitis.  38 U.S.C.A. § 5103A.  Thus, on remand, in addition to conducting a thorough examination, the designated examiner must provide a medical nexus opinion with respect to the Veteran's diagnosed sleep apnea.  The opinion must address whether the Veteran has sleep apnea that is traceable to his period of active military service.  The examiner must include a well-reasoned medical opinion addressing the onset of any such diagnosed disability and the medical probabilities that any such disability is related to the Veteran's time in service.  The examiner must also provide a well-reasoned opinion as to whether the Veteran's currently diagnosed sleep apnea has been worsened by his service-connected chronic rhinitis, particularly in light of the August 2008 and January 2014 statements from private treatment providers.  The examiner's opinions must be based upon consideration of the Veteran's assertions and documented medical history through review of the claims file.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The Veteran must also be invited to submit any pertinent evidence in his possession, and the agency of original jurisdiction (AOJ) must explain the type of evidence VA will attempt to obtain, as well as the type of evidence that is his ultimate responsibility to submit.  The Veteran must also be provided specifically with notice concerning the information and evidence needed to substantiate a claim of service connection on the basis of secondary service connection.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

2.  After securing all records and/or responses obtained following the development requested above, the Veteran must be scheduled for VA examination and advised that failure to appear for any examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2013).  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  The examiner's reports must reflect consideration of the Veteran's documented medical history and assertions.

The examiner must review the medical evidence of record, including a thorough review of the Veteran's service treatment records, his post-service medical history, and a history elicited from the Veteran.  The examiner must offer a fully reasoned, detailed opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed sleep apnea disorder is traceable to the Veteran's active military service.  The examiner must also provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed sleep apnea has been caused or made chronically worse by the Veteran's service-connected chronic rhinitis.  In the context of any negative opinion, the examiner must provide a discussion of the opinions submitted by private physicians dated in August 2008 and January 2014 concerning the possible etiology of the Veteran's current sleep apnea.  

3.  The AOJ must ensure that all examination reports comply with this remand and the questions presented in the examination request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


